 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10          Anthony D Diorio,
                                                          CASE NO. 3:19-cv-05396-BHS-DWC
11                                Petitioner,
                                                          ORDER SUBSTITUTING
12                 v.                                     RESPONDENT
13          Washington State,

14                                Respondent.

15

16          Petitioner Anthony D. Diorio, who is proceeding pro se, filed a Petition for Writ of

17 Habeas Corpus pursuant to 28 U.S.C. § 2254. Dkts. 6, 8. In his Petition, Petitioner named

18 Washington State as Respondent. See id. The proper respondent to a habeas petition is the

19 “person who has custody over [the petitioner].” 28 U.S.C. § 2242; see also § 2243; Brittingham

20 v. United States, 982 F.2d 378 (9th Cir. 1992); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir.

21 1989). According to his Petition, Petitioner is currently confined at Coyote Ridge Corrections

22 Center (“CRCC”) in Connell, Washington. See Dkt. 6. The Superintendent of CRCC is Jeffrey

23 A. Uttecht.

24


     ORDER SUBSTITUTING RESPONDENT - 1
 1          Accordingly, the Clerk of Court is directed to substitute Jeffrey A. Uttecht as the

 2 Respondent in this action. The Clerk of Court is also directed to update the case title.

 3          Dated this 17th day of June, 2019.



                                                          A
 4

 5
                                                          David W. Christel
 6                                                        United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER SUBSTITUTING RESPONDENT - 2
